                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 TERRENCE MONTREL TAYLOR,                          )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )       No.:         3:20-CV-171-PLR-HBG
                                                   )
 TONY PARKER, B. FOSTER, JOHN                      )
 DOE, OFFICER YOUNG, JOHN DOE,                     )
 OFFICER DAURGHTY, DR. TRENT,                      )
 J. BUNCH, CAPT. GIBSON, and                       )
 C. HOLBROOK,                                      )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

[Doc. 1] and related motion for leave to proceed in forma pauperis [Doc. 4]. The Court will

address Plaintiff’s motion for leave to proceed in forma pauperis before screening the complaint

in accordance with the Prison Litigation Reform Act (“PLRA”).

I.     MOTION TO PROCEED IN FORMA PAUPERIS

       It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

sufficient financial resources to pay the filing fee in this action. Accordingly, pursuant to 28 U.S.C.

§ 1915, this motion [Doc. 4] will be GRANTED.

       Because Plaintiff is an inmate at the Morgan County Correctional Complex, he is

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account is

DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130, Knoxville,

Tennessee 37902 as an initial partial payment, whichever is the greater of: (a) twenty percent

(20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

(20%) of the average monthly balance in his inmate trust account for the six-month period



Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 1 of 9 PageID #: 24
preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the

custodian of Plaintiff’s inmate trust account is directed to submit twenty percent (20%) of

Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for the

preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the full

filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been

paid to the Clerk. 28 U.S.C. § 1915(b)(2).

        To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to mail

a copy of this memorandum and order to the custodian of inmate accounts at the institution where

Plaintiff is now confined, and to the Attorney General for the State of Tennessee. The Clerk is

also DIRECTED to furnish a copy of this order to the Court’s financial deputy. This order shall

be placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

institution.

II.     SCREENING

        A.      Screening Standard

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d

1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals

for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

                                                   2

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 2 of 9 PageID #: 25
       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       B.      Allegations of Complaint

       In 2006, Plaintiff began serving a twenty-year sentence in the custody of the Tennessee

Department of Correction (“TDOC”) [Doc. 1 p. 1]. On November 20, 2019, Plaintiff was charged

with possession of a deadly weapon — a disciplinary offense under TDOC Policy 502.05 — after

someone alleged that the weapon, which was found in a communal shower, belonged to Plaintiff

[Id. at 2]. Plaintiff contends that Disciplinary Board Chairperson, Sergeant B. Foster, later found

Plaintiff guilty of the rule violation based merely on this “allegation” [Id.].

       Plaintiff also alleges that during the morning hours of February 27, 2020, he reached

through the security flap of his cell to take a bottled drink from officers, and that Correctional

Officer C. Holbrook let the flap close on his right arm [Id. at 3]. Plaintiff contends that this caused

him “to react and keep [his] arm and hand out [of] the flat and the security trap” [Id.]. Plaintiff

asked Holbrook to get the Sergeant, but Holbrook refused [Id.]. Plaintiff alleges that Holbrook

                                                  3

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 3 of 9 PageID #: 26
then repeatedly shut the outside security flap on his hand and arm, causing “serious pain” [Id. at

3-4]. Plaintiff maintains that after this incident, he was denied medical care for cuts and possible

bone fracture by Captain Gibson, along with three other persons not named as Defendants in this

action [Id. at 4].

         Plaintiff contends that on July 26, 2018, he was subjected to an unnecessary and excessive

use of force by Correctional Officer J. Brunch; Officers Young, Daurghty, and Doe of the Green

Team; and Sgt. Trent [Id. at 5]. Plaintiff maintains that this assault left him with injuries to his

head and face that were never examined or treated by the facility’s medical staff [Id.].

         Finally, Plaintiff alleges that on February 4, 2015, Captain Gibson ordered all property

removed from Plaintiff’s cell, leaving Plaintiff only with the boxer shorts and socks he happened

to be wearing at the time his property was removed [Id. at 6]. Plaintiff states that he was left

freezing in his cell for an extended period of time in a wanton and unjustified infliction of suffering

[Id.].

         C.     Analysis

                1.      Statute of Limitations

         First, the Court finds that any claim raised by Plaintiff’s allegations of wrongdoing in 2015

and 2018 are time barred. Federal district courts apply the State’s statute of limitations for personal

injury actions in proceedings arising under 42 U.S.C. § 1983. See Wallace v. Kato, 549 U.S. 384,

387 (2007). In Tennessee, that period is one year. See Tenn. Code Ann. § 28-3-104; Moore v.

Potter, 47 F. App’x 318, 320 (6th Cir. 2002) (“The appropriate statute of limitations for personal

injury actions arising in Tennessee and brought under the federal civil rights statutes is one year.”);

Foster v. State, 150 S.W.3d 166, 168 (Tenn. Ct. App. 2004) (applying the one-year statute of

limitations from Tenn. Code Ann. § 28-3-104 in a § 1983 claim). When the statute begins to run,



                                                  4

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 4 of 9 PageID #: 27
however, is an issue of federal law. Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d

631, 635 (6th Cir. 2007) (citations omitted). Under federal law, a cause of action accrues, and the

limitations period begins to run, when the injury forming the basis of the claim is discoverable.

See Friedman v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir. 1991) (citing Sevier v. Turner,

742 F.2d 262, 273 (6th Cir. 1984)).

       Plaintiff knew of the actions allegedly taken by correctional officers on February 5, 2015,

and July 26, 2018, on the dates they occurred [See, generally, Doc. 1]. However, Plaintiff did not

file the instant action until on or about March 13, 2020 [Id.]. Accordingly, any claim based on

Plaintiff’s allegations of wrongdoing in 2015 and 2018 are barred by the applicable statute of

limitations, and these claims will be DISMISSED. Defendants Brunch, Young, Green Team Doe,

Daurghty, Young, and Trent will likewise be DISMISSED, as the only claims against them arise

from time-barred allegations.

               2.     Disciplinary Violation and Charge

       The Court next addresses Plaintiff’s claim that he was charged with a disciplinary

infraction and found guilty of the offense based on someone’s allegation, despite the fact that the

contraband item was found in a communal shower. First, the Court finds that Plaintiff has no right

to be free of a disciplinary charge, even if the disciplinary charge is unfounded. Cromer v.

Dominguez, 103 F. App’x 570, 573 (6th Cir. 2004) (“False accusations of misconduct filed against

an inmate do not constitute a deprivation of constitutional rights where the charges are

subsequently adjudicated in a fair hearing.”); Person v. Campbell, No. 98–5638, 1999 WL 454819,

at *1 (6th Cir. June 21, 1999) (“[T]he filing of false disciplinary charges against an inmate does

not constitution a constitutional violation redressable under § 1983.”). Moreover, it is apparent

from Plaintiff’s allegations that a disciplinary hearing was held where the Chairperson, B. Foster,



                                                5

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 5 of 9 PageID #: 28
credited the “allegation” that Plaintiff was responsible for the contraband item [Doc. 1 p. 2]. Due

Process does not require more. See, e.g., Superintendent, Massachusetts Corr. Inst., Walpole v.

Hill, 472 U.S. 445, 445, (1985) (holding procedural due process requires only “some evidence” to

support findings made in disciplinary hearing). Accordingly, this allegation fails to state a

constitutional claim. Therefore, this claim and Defendant B. Foster will be DISMISSED.

                 3.      Defendants Tony Parker and I.A. John Doe

           Plaintiff’s complaint contains no allegations against Defendant Tony Parker, the

Commissioner of TDOC, or against I.A. John Doe. 1 Therefore, he has failed to state a claim

against either Defendant. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing

that “a complaint must allege that the defendants were personally involved in the alleged

deprivation of federal rights” to state a claim upon which relief may be granted). Moreover, to the

extent applicable, the Court otherwise notes that Defendant Parker cannot be held liable in a §

1983 action based on his status as TDOC Commissioner. See Monell v. Dept. of Social Serv., 436

U.S. 658, 691-92 (1978) (holding there is no respondeat superior liability in § 1983); West v.

Atkins, 487 U.S. 42, 50 (1982) (holding each defendant can only be held liable for his own actions

or failure to act while exercising his responsibilities under the law). Accordingly, Plaintiff has

failed to state a claim against Defendants Tony Parker and I.A. John Doe in the present complaint,

and they will be DISMISSED.

                 4.      Incident on February 27, 2020

       Liberally construing Plaintiff’s complaint, the Court finds that Plaintiff may be able to state

a claim against Defendants Holbrook, Gibson, and other unnamed individuals for the alleged use

of excessive force and denial of medical treatment that occurred on February 27, 2020, provided


       1
            Plaintiff only lists these names in his motion for leave to appear in forma pauperis [See
Doc. 4].

                                                  6

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 6 of 9 PageID #: 29
he is allowed to amend his complaint [See Doc. 1 p. 3-4]. Therefore, within twenty-one (21) days

of entry of this Memorandum and Order, Plaintiff will be ORDERED to file an amended

complaint with a short and plain statement of facts setting forth exactly how his constitutional

rights were violated on February 27, 2020, and the specific parties responsible. See LaFountain

v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“Under Rule 15(a) a district court can allow a plaintiff

to amend his complaint even when the complaint is subject to dismissal under the PLRA.”). The

Clerk will be DIRECTED to mail Plaintiff a § 1983 form for this purpose.

       Plaintiff is ADVISED that he should avoid making legal arguments in his amended

complaint, but rather, he should focus on clearly and succinctly setting forth the facts – the who,

what, where, when, why – of his claims. Plaintiff is NOTIFIED that the Court will only address

the merits of Plaintiff’s claims that relate to this incident. Accordingly, Plaintiff SHALL NOT

attempt to set forth in his amended complaint any additional claims that do not relate to the

February 27, 2020 incident, and he is advised that any such claims will be DISMISSED. Plaintiff

is NOTIFIED that if he does not file an amended complaint by the deadline, the Court can

DISMISS his complaint for failure to prosecute and comply with an order of the Court.

               5.      Official-Capacity Claims

       Finally, Plaintiff does not identify in his complaint whether he is suing Defendants in their

individual capacities, their official capacities, or both. Assuming, however, that Defendants are

sued in both capacities, the Court expressly finds that Plaintiff cannot maintain suit against any

named Defendant in his or her official capacity under the Eleventh Amendment to the United

States Constitution.

       Under the Eleventh Amendment to the United States Constitution, a State is immune from

actions for damages unless its immunity has been abrogated by Congress or expressly waived by

the State. U.S. Const. Amend XI; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

                                                 7

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 7 of 9 PageID #: 30
(1984); Quern v. Jordan, 440 U.S. 332, 320–45 (1979). At all relevant times, Defendants were

State employees as defined under Tennessee statutory law, because they were officials “employed

in the service of and whose compensation is payable by the [S]tate.” Tenn. Code Ann. § 8-42-

101(3)(A). Tennessee has not waived its immunity. See Berndt v. State of Tennessee, 796 F.2d

879, 881 (6th Cir. 1986) (noting that Tennessee has not waived immunity to suits under § 1983).

Accordingly, Plaintiff cannot recover monetary damages against Defendants in their official

capacities. See id. Therefore, all claims against Defendants in their official capacities will be

DISMISSED.

III.   CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] is GRANTED;

       2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
              fee to the Clerk in the manner set for above;

       4.     The Clerk is DIRECTED to mail a copy of this memorandum opinion and order
              to the custodian of inmate accounts at the institution where Plaintiff is now
              confined, to the Attorney General for the State of Tennessee, and to the Court’s
              financial deputy;

       5.     The Clerk is DIRECTED to send Plaintiff a form § 1983 complaint;

       6.     Plaintiff is ORDERED to file an amended complaint addressing his claims of
              excessive force and the denial of medical care stemming from an incident involving
              the use of force on February 27, 2020;

       7.     Plaintiff has twenty-one (21) days from entry of this order to file the amended
              complaint as set forth above, and he is NOTIFIED that the amended complaint
              will completely replace the original complaint;

       8.     Plaintiff is NOTIFIED that failure to timely comply with this order may result in
              dismissal of this action for want of prosecution and/or failure to follow Court
              orders;



                                               8

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 8 of 9 PageID #: 31
      9.    All other claims and all claims against all Defendants in their official capacities are
            DISMISSED;

      10.   As no allegations have survived against them, Defendants Parker, Foster, Young,
            Daurghty, Trent, Bunch, I.A. Doe, and Green Team Doe are DISMISSED from
            this action; and

      11.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
            counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,
            it is the duty of a pro se party to promptly notify the Clerk and the other parties to
            the proceedings of any change in his or her address, to monitor the progress of the
            case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.
            Failure to provide a correct address to this Court within fourteen (14) days of any
            change in address may result in the dismissal of this action.

      SO ORDERED.

      ENTER:



                                   __________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                              9

Case 3:20-cv-00171-PLR-HBG Document 5 Filed 04/30/20 Page 9 of 9 PageID #: 32
